Filed pursuant to Rule 424(b)(3) Registration No. 333-191066 PROSPECTUS SUPPLEMENT NO. 1 (To Prospectus dated November 5, 2013) TRUNITY HOLDINGS, INC. 17,872,940 Shares of Common Stock This Prospectus Supplement No. 1 (the “Prospectus Supplement”) supplements and amends the prospectus dated November 5, 2013 (the “Final Prospectus”), relating to the resale of up to (i) 8,936,470 shares of common stock, $0.0001 par value per share, of Trunity Holdings, Inc., a Delaware corporation, and (ii) 8,936,470 shares of common stock issuable upon exercise of warrants, that the selling stockholders named in the Final Prospectus or any prospectus supplement may offer from time to time.You should read this Prospectus Supplement in conjunction with the Final Prospectus, and this Prospectus Supplement is qualified by reference to the Final Prospectus, except to the extent that the information contained in this Prospectus Supplement supersedes the information contained in the Final Prospectus. This Prospectus Supplement is not complete without, and may not be delivered or utilized except in connection with, the Final Prospectus, including any additional amendments or supplements thereto. On November 18, 2013, we filed with the Securities and Exchange Commission our Quarterly Report on Form 10-Q for the period ended September 30, 2013 (the “Quarterly Report”). This Prospectus Supplement is being filed to update, amend and supplement the information included or incorporated by reference in the Final Prospectus with the information contained and incorporated by reference in the Quarterly Report. Accordingly, we have attached the Quarterly Report to this Prospectus Supplement. Our common stock is listed on the OTCQB Market under the stock symbol “TNTY”. Investing in our common stock involves certain risks. You should carefully consider the “Risk Factors” beginning on page 4 of the Final Prospectus before you decide whether to invest in shares of our common stock. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR DETERMINED IF THIS PROSPECTUS IS TRUTHFUL OR COMPLETE. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. THIS PROSPECTUS IS NOT AN OFFER TO SELL SECURITIES, NOR IS IT A SOLICITATION OF AN OFFER TO BUY SECURITIES, IN ANY STAT OR COUNTRY WHERE THE OFFER OR SALE IS NOT PERMITTED. The date of this Prospectus Supplement isNovember 26, 2013 i UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarter Ended September 30, 2013 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-53601 TRUNITY HOLDINGS, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 87-0496850 (State or other jurisdiction of incorporation) (I.R.S. Employer Identification Number) 230 Commerce Way, Portsmouth, New Hampshire (Address of principal executive offices) (Zip Code) (866) 723-4114 (Registrant’s telephone number, including area code) 15 Green Street Newburyport, Massachusetts 01950 (Former address of principal executive offices) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes[X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] (Do not check if a smaller reporting company) Smaller reporting company [ X ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act. YES ¨ NO x Class Outstanding at November 14, 2013 Common Stock, $.0001 par value per share DOCUMENTS INCORPORATED BY REFERENCE: None TABLE OF CONTENTS PART I — FINANCIAL INFORMATION Page Item 1. Financial Statements 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results Of Operations 19 Item 3. Quantitative and Qualitative Disclosures about Market Risk 24 Item 4. Controls and Procedures 24 PART II — OTHER INFORMATION Item 1. Legal Proceedings 26 Item 1A. Risk Factors 26 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 3. Defaults upon Senior Securities 27 Item 4. Mine Safety Disclosures 27 Item 5. Other Information 27 Item 6. Exhibits 28 Signatures 29 Exhibit Index 30 2 PART I — FINANCIAL INFORMATION Item 1. Financial Statements TRUNITY HOLDINGS, INC. AND SUBSIDIARY Condensed Consolidated Balance Sheets September 30, December 31, (Unaudited) ASSETS Current assets Cash $ $ Accounts receivable Prepaid ­ Total current assets Property and equipment Fixtures and equipment Less accumulated depreciation ) ) Capitalized software development costs Costs incurred Less accumulated amortization ) ) Other assets Debt issuance costs TOTAL ASSETS $ $ LIABILITIES Current liabilities Accounts payable $ $ Accrued interest and other liabilities Notes payable-related party Convertible note payable Deferred revenue Deferred rent, current portion Total current liabilities Long-term liabilities Deferred rent, long-term portion Debentures Series A and B, carrying value Total long-term liabilities Total Liabilities Commitments and Contingencies STOCKHOLDERS' EQUITY (DEFICIT) Common stock, $0.0001 par value - 200,000,000 shares authorized, 46,697,891 and 36,131,432 shares issued and outstanding at September 30, 2013 and December 31, 2012, respectively. Additional paid-in-capital Other comprehensive gain (loss) ) Accumulated Retained Earnings ) ) Total Stockholders' Equity (Deficit) ) TOTAL LIABILTIES AND STOCKHOLDERS' EQUITY (DEFICIT) $ $ The accompanying Notes are an integral part of the Unaudited Condensed Consolidated Financial Statements. 3 TRUNITY HOLDINGS, INC. AND SUBSIDIARY Condensed Consolidated Statements of Operations and Comprehensive Loss (Unaudited) For the Three Months Ended September 30, For the Nine Months Ended September 30, Net Sales $ Cost of sales Gross Profit Operating Expenses: Research and development Selling, general and administrative Total Operating Expenses Loss From Operations ) Other Expense: Interest expense ) Net Loss ) Other Comprehensive Gain (Loss), Net of Tax: Foreign currency translation adjustments ) ) Comprehensive Loss $ ) $ ) $ ) $ ) Net Loss per Share - Basic and Diluted $ ) $ ) $ ) $ ) Weighted Average Number of Shares - Basic and Diluted The accompanying Notes are an integral part of the Unaudited Condensed Consolidated Financial Statements. 4 TRUNITY HOLDINGS, INC. AND SUBSIDIARY Condensed Consolidated Statement of Changes in Stockholders' Deficit Common Stock Shares Amount Additional Paid-In Capital Accumulated Other Comprehensive (Loss) Gain Retained Earnings Total Stockholders' Deficit Balance at December 31, 2012 $ $ $ ) $ ) $ ) Sale of common stock, net issuance costs - - Common stock issued upon conversion of trade and note payables - - Shares issued for services - - Exercise of common stock options 11 - - Reclass of recapitalization entry - ) - - - Exercise of common stock options Employee stock based compensation - Foreign currency translation gain - Net loss - ) ) Balance at September 30, 2013 (Unaudited) $ ) $ The accompanying Notes are an integral part of the Unaudited Condensed Consolidated Financial Statements. 5 TRUNITY HOLDINGS, INC. AND SUBSIDIARY Condensed Consolidated Statements of Cash Flows (Unaudited) For the Nine Months Ended September 30, Cash Flows from Operating Activities: Net Loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Stock compensation expense Accretion for debt discounts and amortization of issuance costs Shares issued as a conversion of payables — Shares issued in exchange for services — Changes in operating assets and liabilities: Accounts receivable ) ) Prepaid expenses and other assets ) Accounts payable ) ) Accrued interest and other liabilities ) ) Deferred revenue Deferred rent ) ) Net Cash Used In Operating Activities $ ) $ ) Cash Flows From Investing Activities: Purchase of fixed assets, net of disposal ) — Deposits for merger — ) Payment of patent application ) — Payment of platform development costs ) ) Net Cash Used In Investing Activities $ ) $ ) Cash Flows From Financing Activities Proceeds from notes payable related parties Repayments on notes payable related parties ) ) Payment of convertible note, net of proceeds ) — Proceeds from exercise of stock options — Proceeds from debentures, net of issuance costs — Stock issuance costs — ) Sale of common stock, net of issuance costs Net Cash Provided By Financing Activities $ $ Net Increase (Decrease) in Cash and Cash Equivalents ) Cash and Cash Equivalents, Beginning of Period Cash and Cash Equivalents, End of Period $ $ Non-cash Investing and Financing Transactions: Interest Paid $ $
